 

CONSULTING AGREEMENT

 

AGREEMENT made as of the 20th day of February, 2012 by and between Document
Security Systems, Inc., maintaining its principal offices at the address 28 Main
Street East Suite 1525 Rochester, NY 14614 (hereinafter referred to as "Client")
and Century Media Group maintaining its principal offices at 260 Madison Ave.
New York, NY 10016 (hereinafter referred to as the "Company").

 

WITNESSETH:

 

WHEREAS, Company is engaged in the business of providing and rendering investor
relations and media communications services and has knowledge, expertise and
personnel to render the requisite services to Client; and

 

WHEREAS, Client is desirous of retaining Company as a “general contractor” for
the purpose of obtaining investor relations and corporate communications
services so as to better, more fully and more effectively deal and communicate
with the general public, its shareholders, and the investment community.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1.           Engagement of Company. Client herewith engages Company and Company
agrees to render to Client investor relations, media communications, advisory
and consulting services as described below, for the term of this Agreement.

 

A.   The consulting services to be provided by the Company shall include, but
are not limited to, assisting in the implementation and maintenance of an
ongoing program to increase the investment community's awareness of Client's
activities and to stimulate the investment community's interest in Client
through the retention of, but not limited to Zacks SCR Program, Standard & Poors
Stock Report, PRNewswire Capital Markets Visibility 365 and full suite of
proprietary services. Client acknowledges that Company's ability to relate
information regarding Client's activities is directly related to the information
provided by Client to the Company.

 

B.   Client acknowledges that Company will devote such time as is reasonably
necessary to perform the services for Client, having due regard for Company's
commitments and obligations to other businesses for which it performs consulting
services.

 

C.   Company will assist Client in press release production and required
clearance with NYSE Amex, and with editing. Company will require written
authorization to disseminate each individual release; authorization must be
given by a principle of the Client or Corporate Counsel. Company will manage
inbound Shareholder inquiries as well as assist with the organization of
quarterly calls with service to be provided by Accu Talk or similar. Company
will assist Client in conducting annual and special shareholder meetings. Direct
costs for these services to be assumed by the Client

 

Page | 1

 

 

D.    The services to be rendered by Company to Client shall under NO
circumstances include the following:

 

i.   Any activities which could be deemed by the Securities and Exchange
Commission to constitute investment banking or any other activities requiring
Consultant to be registered as a broker-dealer under the Securities Act of 1934.

ii.   Any activities which could be deemed to be in connection with the offer or
sale of securities in a capital-raising transaction.

iii. Any paid for research or promotional tout services.

 

2.           Compensation. As compensation for the services provided for in this
Agreement, the Client shall pay Company as follows, subject to and contingent
upon Client receiving approval of corresponding NYSE Amex Additional Listing
Application for 250,000 shares of Client’s common stock underlying the proposed
warrant:

 

·One Hundred Twenty Thousand Dollars ($120,000) to be paid at a rate of Ten
Thousand Dollars ($10,000) per month for the term of this Agreement, commencing
with the execution of this Agreement.

·Client shall grant to the Company a cash Warrant (the “Warrant”); to purchase
Two Hundred Fifty Thousand (250,000) shares (the “Warrant Shares”) of the common
stock of Document Security Systems, Inc., said Warrants shall be exercisable for
a period of Fourteen Months (14) commencing on the date Client receives NYSE
Amex approval of the underlying Warrant Shares, at the following exercise
prices:

 



Ø50,000 at $4.50 per share

Ø50,000 at $4.75 per share

Ø50,000 at $5.00 per share

Ø50,000 at $5.25 per share

Ø50,000 at $6.00 per share





 

3.           Term and Termination. This Agreement shall be for a period of
Twelve (12) Months commencing February 20, 2012 and terminating February 20,
2013. This Agreement shall automatically terminate effective on February 20,
2013, unless renewed upon mutual agreement of the parties, or unless earlier
terminated as described below in this Section 3. Either party hereto shall have
the right to terminate this Agreement upon 30 days prior written notice to the
other party after the first 30 days. At the conclusion of this Agreement, or its
termination, all confidential data provided by the Client to Consultant shall
either be destroyed or returned to the Client.

 

Page | 2

 

 

4.           Treatment of Confidential Information. Company hereby agrees to use
all non-public information provided to it by Client (“Confidential Information”)
solely for the purpose of rendering services to Client pursuant to its
engagement hereunder and to treat confidentially such information for so long as
such information remains non-public. Except as contemplated by this agreement or
as required by applicable law, Company will not disclose such confidential
information to a third party (other than directors, officers, employees or
outside advisors of Company) or use such Confidential Information for its own
benefit or the benefit of a third party without the prior consent of Client.
This restriction shall not apply to any Confidential Information: (a) that
becomes known generally to the public; (b) for which disclosure is required by
applicable law, legal process, or any order or mandate of a court or other
governmental authority to be disclosed; or (c) that is reasonably believed by
Company to be required to be disclosed in connection with a lawsuit or other
legal or administrative action, provided, that in the case of clauses (b) or
(c), Company shall, unless otherwise prohibited from doing so, give Client
reasonable advance written notice of the Confidential Information intended to be
disclosed and the reasons and circumstances surrounding such disclosure, in
order to permit the Client to seek a protective order or other appropriate
request for confidential treatment of the applicable Confidential Information.
Company shall obtain no rights of any kind in any Confidential Information.

 

Company acknowledges that it is aware that U.S. and state securities laws impose
restrictions on trading in securities when in possession of material, non-public
information and has adopted securities trading policies to that effect.

 

5.           Representation by Company of other clients. Client acknowledges and
consents to Company rendering investor relations, consulting and/or
communications services to other clients of the Company engaged in the same or
similar business as that of Client.

 

6.           Indemnification by Client as to Information Provided to Company.
Client acknowledges that Company, in the performance of its duties, will be
required to rely upon the accuracy and completeness of information supplied to
it by Client's officers, directors, agents and/or employees. Client agrees to
indemnify, hold harmless and defend Company, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of any material or information supplied by Client
to Company, to the extent that such proceeding or suit arises from the use of
such material or information as contemplated by this Agreement.

 

7.           Independent Contractor. It is expressly agreed that Company is
acting as an independent contractor in performing its services hereunder. Client
shall carry no workers compensation insurance or any health or accident
insurance on Company or consultant's employees. Client shall not pay any
contributions to social security, unemployment insurance, Federal or state
withholding taxes nor provide any other contributions or benefits which might be
customary in an employer-employee relationship. Company shall indemnify Client
for any such payment or taxes for which Client may become liable as a
consequence of this Agreement or the services rendered by Company or its
employees hereunder.

 

Page | 3

 

 

8.           Assignment. The Company may assign either this Agreement or any of
its rights, interests, or obligations hereunder with the prior written
notification of the other party.

 

9.           Notices. Any notice to be given by either party to the other
hereunder shall be sufficient if in writing and sent by registered or certified
mail, return receipt requested, addressed to such party at the address specified
on the first page of this Agreement or such other address as either party may
have given to the other in writing.

 

10.         Entire Agreement. The within agreement contains the entire agreement
and understanding between the parties and supersedes all prior negotiations,
agreements and discussions concerning the subject matter hereof.

 

11.         Modification and Waiver. This Agreement may not be altered or
modified except by writing signed by each of the respective parties hereof. No
breach or violation of this Agreement shall be waived except in writing executed
by the party granting such waiver.

 

12.         Law to Govern; Forum for Disputes. This Agreement shall be governed
by the laws of the State of New York without giving effect to the principle of
conflict of laws. Each party acknowledges to the other that courts within the
County of New York shall be the sole and exclusive forum to adjudicate any
disputes arising under this agreement. In the event of delinquent fees owed to
the Company, The party prevailing in any claim under this agreement shall be
entitled to recover reasonable attorneys’ fees and expenses form the other.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

By: /s/ Jack J. Zahran   Century Media Group by Durham Advisors LLC   Jack J.
Zahran   Managing Partner         By: /s/ Patrick Whtie   Document Security
Systems, Inc.   Patrick A. White as   Chief Executive Officer  

 

Page | 4

 

